DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 05/20/2021 wherein: claims 1, 4-7, and 10-13 are amended, and claim 14 is added.
Response to Arguments
Applicant's arguments filed 05/20/2021 with respect to the 102 rejection of claims 1-3, 8, 9, 12, and 13 have been fully considered but they are not persuasive. With respect to the independent claims 1, 12, and 13, the applicant argues that the Nakamura reference fails to disclose selecting an operating mode based on comparing the estimation accuracy with a reference value. However, as shown in the prior art rejection below, in paragraph [0051], Nakamura discloses that each assistance control mode (i.e. operation mode) is based upon an estimation accuracy, which has certain reference limits that correspond to the operation mode to be executed/selected. For example, for the stop control or the intersection control, an accuracy within an error of 1 through 2 meters [comparing the accuracy with a reference value: 1 meter < error/accuracy < 2 meters] is required since it is necessary to achieve avoidance by stopping on a stop line by means of braking, or by braking or steering within an intersection ([0051]). Accordingly, it is clearly shown that Nakamura discloses comparing the estimation accuracy to a reference value in order to select the corresponding operation mode.
Applicant’s arguments, filed on 05/20/2021, with respect to 102 rejection of claims 4, 7, and 10 have been fully considered and are persuasive.  The 102 rejection of claims 4 and 7 have been withdrawn. 
Applicant’s arguments, filed on 05/20/2021, with respect to 103 rejection of claims 5, 6, and 11 have been fully considered and are persuasive.  The 103 rejection of claims 5, 6, and 11 have been withdrawn. 
Claim Objections
Claims 1 and 12 are objected to because they recite, “a process for driving support” instead of reciting, “a process for the driving support”.
Claim 14 is objected to because it recites, “the selecting unit does not a second mode” instead of reciting, “the selecting unit does not select a second mode”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 1, 12 and 13: 
An acquiring device configured to acquire…
Claim 1
A first estimating unit configured to estimate …
A second estimating unit configured to estimate …
A selecting unit configured to select…
A support unit configured to execute…
Claim 5:
A third estimating unit configured to estimate…
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: 
-Acquiring device: Acquiring device 20 including external sensors 30 (a front radar 31, two front-side radars 32, two rear-side radars 33, a front camera 34, and a rear camera 35) in Figure 1; Page 3, lines 13-35.
-Estimating, selecting, and support units: ECU 90 in Figure 1; Page 16, Lines 10-15.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “based on correction of the position information of the landmarks”. However, it is unclear how the position information of the landmarks is corrected, or how this correction is estimated, calculated, or obtained. Therefore, claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: correction of/ estimating a correction of the position information of the landmarks.

Claim 11 recites, “the odometry estimation accuracy”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, while claim 5, from which this claim depends, recites a first and a second odometry estimation accuracy, it is unclear if this odometry estimation accuracy refers to the first odometry estimation accuracy, the second odometry estimation accuracy, or an odometry estimation accuracy that is different/separate from the first and the second estimation accuracies recited, rendering the claim’s scope indefinite. Accordingly, this element is considered to be a generic odometry accuracy corresponding to an odometry estimation, irrelevant of the first and second odometry estimation accuracies.
Claim 14 recites, “the estimation accuracy is estimated by at least two values”. Nevertheless, it is unclear from this limitation if the estimation accuracy comprises (is made up of) the at least two levels (i.e. estimation accuracy [Wingdings font/0xE0] two values), or if the first and second values combine to end up with an estimation/ estimate the estimation accuracy (i.e. first value +/ & second value [Wingdings font/0xE0] estimation accuracy). 
Furthermore, claim 14 recites, “two values of a first value…” This limitation is indefinite because it is unclear if the two values are for the estimation accuracy or for the first value specifically.
In addition to that, claim 14 recites, “a first value which indicates a correction accuracy of the estimated position and a second value which indicates an odometry estimation accuracy”. While it is clear that the second value refers to an odometry estimation; it is, yet, unclear what the “correction accuracy” indicated by the first value specifically includes, excludes, or where it comes from, that makes it different from or distinguishes it from the estimation accuracy itself [the estimation accuracy which is estimated by the first and the second values] and/or that distinguishes it from the odometry estimation accuracy indicated by the second value. Thus, the fact that there are two different values of the position estimation accuracy is unclear from this limitation.

These limitations render the claim’s scope indefinite. According to the above, for examination purposes, claim 14 is interpreted to comprise estimating the position estimation accuracy (odometry estimation accuracy) of the vehicle such that a first driving assistance mode is selected over a second driving assistance mode which has a lower degree of assistance than the first mode, based on comparing the estimation accuracy with a specific reference limit that corresponds to this driving mode. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 20100082238).
Regarding claim 1, Nakamura teaches a driving support device (Figure 1) mounted in an own vehicle ([0055]:” The positioning part 12 identifies the assistance control mounted in the own vehicle based on the information of the assistance control mounted in the own vehicle and the information of execution permission”), the own vehicle comprising: 
an acquiring device (Figure 1: Back Camera 32) configured to acquire position information of landmarks around an own vehicle ([0031]; [0032]; Landmark designated as a “ground feature”); 
an internal sensor configured to detect state quantities related to a traveling state of the own vehicle (Figure 1: a direction sensor 18, a G sensor 20 and a vehicle speed sensor 22); and 
an actuator configured to perform driving support (Figure 1: Assistance control part 14), 
the driving support device comprising: 
a first estimating unit configured to estimate a position of the own vehicle by dead reckoning (Figure 1: Dead reckoning 24) using the position information of the landmarks and the detected state quantities by the internal sensor (information from back camera 32 and Dead reckoning 24 [Wingdings font/0xE0] map matching 26, producing a vehicle position as shown in Figure 1; [0024]); 
a second estimating unit (Figure 1: Map matching 26) configured to estimate an estimation accuracy of the estimated position of the own vehicle by the first estimating unit using the position information of the landmarks used by the first estimating unit (Figure 1: Accuracy error arrow; [0045]: “the map matching part 26 calculates an accuracy error of the current position of the own vehicle measured”); 
a selecting unit (Figure 1: Assistance control 14; ECU 40) configured to select an operating mode of the driving support provided by the actuator in response to comparing the estimation accuracy to a reference value ([0051]; [0054]; [0057];[0058]- all these paragraphs consider the selection of the assistance control based upon the estimation accuracy being within, below, or greater than a specific limit [e.g. 1 meter, 50 meters, etc…], stop control which provides a higher support than the routing 
a support unit configured to execute a process for driving support according to the selected operation mode (Figure 1: Assistance control part 14; [0047];[0048]: stopping, braking, turn right, etc…).
With respect to claims, 12 and 13 all limitations have been examined with respect to the limitations in claim 1. The functions taught/disclosed in claim 1 can clearly perform the functions of claims 12 and 13. Therefore claims 12 and 13 are rejected under the same rationale.
Regarding claim 2, Nakamura discloses the features of claim 1 and further teach the driving support is collision avoidance support (Figure 1: Brake actuator 42; Steer actuator 48); and the actuator includes at least one of a control device (Figure 1: Elements 42, 44, 46, and 48) and a warning device (Figure 1: Buzzer device 50).
Regarding claim 3, Nakamura discloses the features of claim 1 and further teaches the acquiring device includes at least one of a millimeter wave radar, a monocular camera (Figure 1: Back camera 32; [0031]; By definition, a monocular camera is a common type of vision sensor used in automated driving applications to detect objects, detect lane boundaries, and track objects through a scene; therefore, back camera is broadly interpreted to incorporate monocular camera), and a LIDAR.
Regarding claim 9, Nakamura discloses the features of claim 1 and further teaches the first estimating unit further estimates at least one of a traveling direction of the own vehicle, a speed of the own vehicle, and an angular velocity of the own vehicle (Figure 1: Positioning Part 12; [0025]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Webber (US4144571).
Regarding claim 8, Nakamura teaches the first estimating unit creates an environment map using the position information of the landmarks ([0031]; [0032]). However it does not teach the first estimating unit estimates the position of the own vehicle using a Kalman filter. 
On the other hand, Webber teaches estimating the position of the own vehicle using a Kalman filter (Figure 1: Kalman Filter 38 outputting Position estimate). 
It would have been obvious for someone with the ordinary skill in the art before the effective filing date of the application to modify the Nakamura reference to include the teachings of Webber and estimate the position using a Kalman filter. Doing so would enable a better/ optimal estimate of the vehicle position by combining measurements from various sensors.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. in view of Chowdhary (EP 1094299 A1).
Regarding claim 14, Nakamura teaches: 
the estimation accuracy of the estimated position of the own vehicle is estimated by at least two values of a first value which indicates a correction accuracy of the estimated position of the own vehicle; and 
the selecting unit does not a second mode providing a lower degree of the driving support than a first mode and selects the first mode providing a higher degree of the driving support than the second mode, when the second value is equal to or greater than the reference value, even in a case where the first value is less than the reference value 
-Given that the claim is replete with 112 issues, the claim has been interpreted to the best knowledge of the examiner as “estimating the position estimation accuracy of the vehicle such that a first driving assistance mode is selected over a second driving assistance mode which has a lower degree of assistance than the first mode, based on comparing the estimation accuracy with a specific reference limit that corresponds to this driving mode” and the recited reference teach such limitations (Fig. 1: estimation of position and accuracy error using dead reckoning using result from 18,20,22 + result from GPS; [0051]: stop control which provides a higher support than the routing control is selected when the estimation accuracy is within 1-2 meters, [i.e. no more than 2 meters/ equal to or greater than 1/ less than 2 meters]; while the routing control is selected when the estimation accuracy is within 40-50 meters, [i.e. no less than 40 meters/ no more than 50 meters/ equal or greater than 40 meters/ less than 50 meters]).
However, Nakamura does not teach the estimation accuracy of the estimated position of the own vehicle is estimated by an odometry estimation accuracy.
On the other hand, Chowdhary teaches the estimation accuracy of the estimated position of the own vehicle is estimated by an odometry estimation accuracy ([0028]; [0032]: “In the embodiment shown, that decision is based on whether or not the slip”-which is here considered the inaccuracy in the odometer estimate- “of the vehicle lies above or below a threshold level. If slip is major, i.e., lies above a threshold level, then the dead reckoning distance estimate may not be reliable due to slip induced odometer error”- slip above a threshold means there is a major error in the odometer estimation, the 
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current invention to modify the Nakamura reference to include the features of Chowdhary, and include an estimation of the odometer accuracy in the vehicle position estimation process. Since the system in Nakamura relies on dead reckoning of the vehicle, many sources of error emerge in the distance estimates derived in this manner, especially that the distance travelled is measured according to the movement of the wheels. Measurement errors are highly possible due to changes in tire size and/or slip. Therefore, calculating and accounting for these inaccuracies improve the reliability of the vehicle positioning system as disclosed by Chowdhary (Abstract).

Allowable Subject Matter
Claims 4-7, 10, and 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/David P. Merlino/Primary Examiner, Art Unit 3669